DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to the IDS filed on April 29, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 8, and 11 to 18 are re-allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2022 was filed after the mailing date of the notice of allowability, on April 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The limitation “determining that a currently available system resource is insufficient to initiate execution of the query based on the query resource consumption of the query, and placing the query into a query execution queue in response to the determination that the currently available system resource is insufficient for initiating the execution of the query”, is an additional element that does not merely link the judicial exception to a technical field, nor is merely directed to query execution, but instead is a concrete application of the exception:  it adds a meaningful limitation in that it employs the information provided by the judicial exception (the calculated query resource consumption of the query) to control the operation of the query management device. As explained in the specification, because the claimed device places the queries into a query execution queue upon determining that the currently available system resource is insufficient for query execution, based on the calculated query resource consumption, where the query resource consumption is calculated with a co-prediction model that jointly models the query resource consumption and resource usage extreme events concurrently, the device avoids severe performance problems such as out-of-memory occurrences and system crashes. Further, a person of ordinary skill in the art would recognize that this additional limitation, in combination with the other claim limitations, reflects the technical advantages described in the specification. The claim as a whole thus improves upon previous techniques used in this technical field, as it provides faster and more reliable system performance, system resources are better utilized and managed, and it improves resource utilization.
Furthermore, the prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1 and 11.
More specifically, the prior art of record does not specifically suggest the combination of “generating, by using machine learning technology configured to automate analytical model building, a predictive trained model, predicting a query resource consumption and resource usage extreme events for a query based on a query plan using the predictive trained model, the predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot, the co-prediction model being represented by: 
                
                    
                        
                            
                                
                                    min
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            u
                                        
                                    
                                    ,
                                    
                                        
                                            b
                                        
                                        
                                            u
                                        
                                    
                                    ,
                                    e
                                    ,
                                    
                                        
                                            βw
                                        
                                        
                                            p
                                        
                                    
                                    ,
                                    
                                        
                                            b
                                        
                                        
                                            p
                                        
                                    
                                    ,
                                    e
                                    ,
                                      α 
                                
                            
                        
                        ⁡
                        
                            
                                
                                    L
                                
                                
                                    u
                                
                            
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                     
                    
                        
                            W
                        
                        
                            p
                        
                        
                            T
                        
                    
                    
                        
                            W
                        
                        
                            p
                        
                    
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            γ
                        
                        
                            2
                        
                    
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    e
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                        
                    
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                     
                    
                        
                            W
                        
                        
                            u
                        
                        
                            T
                        
                    
                    
                        
                            W
                        
                        
                            u
                        
                    
                     
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            γ
                        
                        
                            1
                        
                    
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    e
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    -
                     
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                    
                    {
                    
                        
                            y
                        
                        
                            i
                        
                        
                            
                                
                                    p
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    p
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            p
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    b
                                
                                
                                    p
                                
                            
                        
                    
                    -
                    1
                    +
                     
                    
                        
                            ε
                        
                        
                            i
                        
                    
                    }
                
            
                
                    -
                     
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                    
                    {
                    
                        
                            y
                        
                        
                            i
                        
                        
                            
                                
                                    p
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            p
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    b
                                
                                
                                    p
                                
                            
                        
                    
                    -
                    1
                    +
                     
                    
                        
                            ε
                        
                        
                            i
                        
                    
                    }
                
            
                
                    -
                     
                    
                        
                            γ
                        
                        
                            3
                        
                    
                     
                    
                        
                            ∑
                            
                                (
                                i
                                ,
                                j
                                )
                                ∈
                                
                                    
                                        E
                                    
                                    
                                        u
                                    
                                
                            
                        
                        
                            
                                
                                    σ
                                
                                
                                    i
                                    j
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            u
                                        
                                    
                                
                            
                            -
                             
                            
                                
                                    w
                                
                                
                                    u
                                
                                
                                    {
                                    T
                                    }
                                
                            
                            
                                
                                    x
                                
                                
                                    j
                                
                                
                                    {
                                    u
                                    }
                                
                            
                        
                    
                
            
                
                    -
                     
                    
                        
                            γ
                        
                        
                            4
                        
                    
                     
                    
                        
                            ∑
                            
                                (
                                i
                                ,
                                j
                                )
                                ∈
                                
                                    
                                        E
                                    
                                    
                                        p
                                    
                                
                            
                        
                        
                            
                                
                                    η
                                
                                
                                    i
                                    j
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    p
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            p
                                        
                                    
                                
                            
                            -
                             
                            
                                
                                    w
                                
                                
                                    p
                                
                                
                                    {
                                    T
                                    }
                                
                            
                            
                                
                                    x
                                
                                
                                    j
                                
                                
                                    {
                                    p
                                    }
                                
                            
                        
                    
                
            
                
                    -
                     
                    
                        
                            γ
                        
                        
                            5
                        
                    
                     
                    
                        
                            ∑
                            
                                (
                                i
                                ,
                                j
                                )
                                ∈
                                
                                    
                                        E
                                    
                                    
                                        u
                                        p
                                    
                                
                            
                        
                        
                            
                                
                                    ϑ
                                
                                
                                    i
                                    j
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            u
                                        
                                    
                                
                            
                            +
                            
                                
                                    b
                                
                                
                                    u
                                
                            
                            -
                            
                                
                                    w
                                
                                
                                    p
                                
                                
                                    
                                        
                                            T
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    j
                                
                                
                                    
                                        
                                            p
                                        
                                    
                                
                            
                            -
                            
                                
                                    b
                                
                                
                                    p
                                
                            
                        
                    
                
            
where (i,j)∈Eu is the resource utilization relationship between time slot i and j, (i,j)∈Ep is the resource peak value relationship between time slot i and j, and (i,j)∈Eup is the relationship between resource utilization of an ith time slot and resource peak value of a jth time slot, and placing the query into a query execution queue in response to a determination that the currently available system resource is insufficient for initiating the execution of the query based on the query resource consumption of the query” and all the other limitations recited in independent claims 1 and 11.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1 and 11 are allowed.  The dependent claims 2 to 8, and 12 to 18, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169